Title: Notes on Establishing a Packet Boat Service to and from New York, [c. 31 August 1783]
From: Franklin, Benjamin,Franklin, Benjamin
To: 


          
            [c. August 31, 1783]
          
          American Postmaster at New York to receive and distribute all Letters
            brought by the Pacquets of England & France
          To give Receipts for the Amount, & keep an Account with each
          Settle & pay every three Packets
          Allow’d for dead, return’d or missent Letters.—
          All preceding Postage of Packet Letters to be paid on both sides
            before they are sent forward by the respective Offices So that when the Letters arrive
            in America or Europe they may have no Charge on them but the Pacquet Postage, for the
            more easy & clear keeping of the
            Accounts—
          The American Postmaster at New York shall send all American Letters
            that come to his Hands by the first Pacquet that sails whether French or English, unless
            otherwise directed by Words on the Superscription, such as via
              England or via France, or by
              the English Packet, or French Pacquet &c
          
          England & France to add their respective Inland Postages on Letters receiv’d by
            Packet according to their respective Regulations—
        